Citation Nr: 0403127	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-11 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
valgus deformity, with tendinitis of the ankles and post-
operative residuals of a left 5th hammertoe deformity.   


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from May 1975 
to January 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  

In October 2003, the veteran waived his right to a hearing in 
person and gave sworn testimony to the undersigned by way of 
a Videoconference hearing.  


FINDINGS OF FACT

1.  In December 1978, the RO denied the veteran's claim for 
service connection for bilateral valgus deformity, with 
tendinitis of the ankles and post-operative residuals of a 
left 5th hammertoe deformity.  He was notified in January 
1979 and did not appeal.

2.  The last unappealed denial of the claim to reopen was in 
January 1997.  The evidence of record at the time of the 
January 1997 rating decision included: service medical 
records, VA clinical records, VA hospital records, VA 
domiciliary records, VA examination reports and a Social 
Security Administration disability report.  

3.  Since the January 1997 denial, VA has received evidence 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

4.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

5.  The veteran's bilateral valgus deformity, with tendinitis 
of the ankles and post-operative residuals of a left 5th 
hammertoe deformity increased in severity beyond its natural 
progress during his active service.  


CONCLUSIONS OF LAW

1.  The January 1997 rating decision is final.  Evidence 
received since the RO's January 1997 decision is new and 
material and the veteran's claim of entitlement to service 
connection for bilateral valgus deformity, with tendinitis of 
the ankles and post-operative residuals of a left 5th 
hammertoe deformity is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2001-2003).

2.  A bilateral valgus deformity, with tendinitis of the 
ankles and post-operative residuals of a left 5th hammertoe 
deformity was aggravated by active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements, which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(a)).  

Any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition, shall be 
compensated.  Thus when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Reopening  Review of the claims folder discloses previous 
decisions by the RO.  Decisions of the RO which are not 
appealed are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2003).  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim will be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  
The current claim was received on February 9, 2001.  For 
claims filed before or on August 29, 2001:  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that this is a jurisdictional 
matter.  That is, no matter how the RO developed the claim, 
VA has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, 
whether the RO considered the issue or not, the first 
determination which the Board must make, is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Federal Circuit has held that according to the plain 
language of the regulation, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. 
Cir. 2001).  

Background  In December 1978, the RO denied the veteran's 
claim for service connection for bilateral valgus deformity, 
with tendinitis of the ankles and post-operative residuals of 
a left 5th hammertoe deformity.  He was notified in January 
1979 and did not appeal.  

The evidence of record at the time of the December 1978 
rating decision included the service medical records.  In the 
report of the April 1975 entrance examination, a medical 
doctor noted a valgus deformity of the legs, and expressed 
the opinion that it was congenital and not considered 
disabling.  

Records made during service reflect the presence of: 
bilateral extension tendinitis, in June 1975; a painful 5th 
toe, in July 1975; foot arch complaints, in July 1975; 
chronic ankle strain and chronic extension tendinitis of the 
right foot, in August 1975; a twisted right ankle, in 
September 1975; chronic ankle pain, in September 1975; 
painful arches and ankles, in September 1975; tendinitis of 
the right ankle, in October 1975; bursitis of the 5th toe, in 
October 1975; surgery on the left 5th toe, in December 1975; 
and tendinitis of the ankles, in April 1976; bilateral ankle 
tendinitis, a twisted right ankle and right ankle pain, in 
September 1976; pain and swelling in both ankles, diagnosed 
as bilateral ankle tendinitis, in March 1977; a twisted right 
ankle and ankle sprain, in May 1977; and recurrent tendinitis 
of both ankles, in October 1977.  

The service medical records contain reports of X-ray studies 
which were read as showing: in October 1975, a hammer toe 
deformity of the left foot, especially the 4th and 5th toes 
with apparent flattening of Boehler angle; in December 1975, 
that the head of the proximal phalanx of the fifth toe had 
been surgically excised; in September 1976, there was a small 
spur on the distal fibula of the right ankle and an early 
plantar calcaneal spur on the left calcaneus; also in 
September 1976, the right ankle had mild soft tissue swelling 
laterally; and in May 1977, the right ankle had soft tissue 
swelling over the lateral malleolus with a small spur from 
the inferior medial aspect of the lateral malleolus.  

On the January 1978 examination for separation from service, 
it was noted that the veteran had a chronic ankle strain and 
chronic extension tendinitis, as well as removal of a 5th 
metatarsal chip from the right foot in 1975.  

The evidence of record at the time of the December 1978 
rating decision also included the report of a September 1978 
VA examination.  Diagnoses included bilateral hammertoe 
deformity and ankles, minimal limitation of motion.  There 
was no comment as to incurrence or aggravation in service.  

In a May 1994 rating decision, the RO denied reopening of the 
claim for service connection for a bilateral ankle condition.  
The evidence of record at the time of the May 1994 rating 
decision included VA clinical, hospital and domiciliary 
records, from July 1990 to March 1994.  This information 
primarily addressed disorders not at issue.  The veteran was 
notified in June 1994 of the May 1994 decision denying 
reopening of the claim.  He filed a timely notice of 
disagreement and the RO sent him a statement of the case in 
November 1994.  There is no record of a substantive appeal 
being received during the year after the veteran was notified 
of the rating decision.  The next correspondence from the 
veteran, about his ankles, was received in December 1995, 
more than a year after the June 1994 rating decision notice.  
It requested copies of the rating decisions, without mention 
of an appeal.  

In July 1996, the veteran filed a formal claim.  The RO 
responded in September 1996, telling the veteran that he had 
to submit new and material evidence to reopen the claim.  
Additional VA records through December 1995 were received.  
These records primarily addressed the veteran's other 
disabling conditions and did not address incurrence or 
aggravation of the veteran's lower extremity disabilities in 
service.  A report from the Social Security Administration 
showed that he had been found to be disabled by other 
conditions.  In November 1996, the claim was denied.  

The January 1997 VA examination disclosed pain and tenderness 
in both ankles.  A January 1997 rating decision denied 
reopening of the claim.  A timely appeal is not of record.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  Implementing regulations include 
38 C.F.R. § 3.159 (2003).  In Quartuccio v. Principi, 16 Vet. 
App. 183, 187, 188 (2002), the United States Court of Appeals 
for Veterans Claims (Court) specifically held that amended 
section 5103(a) and the new 38 C.F.R. § 3.159(b) require VA 
to inform the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Until the veteran is 
provided notice as to what information and evidence is needed 
to substantiate his claim, it is not possible to demonstrate 
either that there is no possible information or evidence that 
could be obtained to substantiate the veteran's claim or that 
there is no reasonable possibility that any required VA 
assistance would aid in substantiating that claim.  See 
38 U.S.C.A. § 5103A(a)(2)).  The Court held that the Board's 
failure to enforce compliance with those requirements is 
remandable error.  

The current claim to reopen was received in February 2001.  

In March 2001, the RO sent the veteran a VCAA letter, telling 
him to submit medical records or complete and submit releases 
so VA could obtain the records.  This notice was sent before 
a decision was made on the February 2001 claim.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  

In the report of a January 2001 examination, Jane Mountain, 
M.D., diagnosed congenital valgus deformity of the ankles.  

In a letter dated in May 2001, another private physician 
reported that the veteran had a bilateral sinus tarsi 
syndrome of his ankles, hypermobile feet and valgus alignment 
of his knees.  These could affect his walking ability and 
cause chronic pain.  

Another VCAA letter was sent to the veteran in June 2001, 
asking him to submit or identify additional supporting 
evidence.  

The August 2001 rating decision determined that new and 
material evidence had not been submitted to reopen the claim.  
It was explained that the evidence showed the veteran's lower 
extremity disabilities to be congenital and that the evidence 
did not show aggravation in service.  

Another VCAA letter was sent to the veteran in January 2002.  
It reviewed the evidence necessary to support his claim and 
specifically told him that the evidence needed from him 
included medical evidence showing that the disability was 
either incurred or aggravated during service.  

The file includes VA podiatry clinic notes dated from 
December 2000 to August 2002.  In July 2002, the assessment 
was a subtalar joint varus, bilaterally.  The veteran's 
disability claim was discussed and he was advised that 
although his military service may have aggravated what is 
probably a congenital condition, there was no way to know 
that with certainty.  

In a decision dated in October 2002, a Decision Review 
Officer at the RO explained that the evidence showed the 
veteran's condition was congenital and that he needed to 
submit new and material evidence of aggravation in service to 
reopen the claim.  The October 2002 statement of the case 
provided the same explanation and the cover letter emphasized 
the need for the veteran to submit new and material evidence 
to reopen the claim.  

In October 2003, the veteran testified before the undersigned 
by way of a videoconference hearing.  He gave sworn testimony 
of lower extremity symptomatology experienced during service 
and asserted his belief that the symptoms in service 
represented a chronic increase in severity.  

In December 2003, the veteran's attorney submitted additional 
evidence, waiving RO review.  In an opinion dated in November 
2003, Craig N. Bash, M.D., expressed the opinion that the 
veteran's military service stressed his ankles permanently 
aggravating his congenital ankle problem.  The doctor 
discussed the service medical records in detail.  He provided 
an analysis which emphasized that X-ray findings in service 
reflected increased severity.  

Analysis  At the time of the last denial, the record 
contained the veteran's assertion that the service medical 
records reflected increased severity during service.  
However, as a lay witness, the veteran was not competent to 
interpret the medical records or to diagnose the symptoms in 
service as manifestations of additional disability.  See 
38 C.F.R. § 3.159(a) (2003); see also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Since then, VA has receive the 
opinion of Dr. Bash, which reviewed the service medical 
records, expressed the opinion that they showed aggravation 
in service and explained why he felt that the manifestations 
in service reflected additional disability.  Such evidence 
was not previously of record.  Because it provides the first 
medical evidence that the disability meets the criteria for 
service connection, it bears directly and substantially upon 
the specific matter under consideration, it is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Therefore, Dr. Bashes report meets the definition of 
new and material evidence.  38 C.F.R. § 3.156 (2001).  This 
new and material evidence from Dr. Bash requires that the 
claim be reopened.  38 U.S.C.A. § 5108 (West 2002).  

There is a VA podiatry note to the effect that aggravation 
may well have happened in service, but it could not be 
determined with certainty at this time.  It appears that the 
comment was based solely on current findings without review 
of the service medical records.  On the other hand, Dr. Bash 
considered the service medical records in reaching his 
opinion.  Further, he explained how the service medical 
records supported his opinion.  The private physician's 
explanation was reasonable and consistent with the service 
medical records.  It is persuasive and provides competent 
medical evidence that the veteran's lower extremity disorders 
were aggravated by service.  Therefore, the Board grants 
service connection.  


ORDER

The petition to reopen a claim of entitlement to service 
connection for bilateral valgus deformity, with tendinitis of 
the ankles and post-operative residuals of a left 5th 
hammertoe deformity is granted.  Service connection for 
bilateral valgus deformity, with tendinitis of the ankles and 
post-operative residuals of a left 5th hammertoe deformity is 
granted.   



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



